DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Corrected Notice of Allowability is to only correct the Examiner’s Amendment created in the original NOA. The corrected amendment is as presented below.

Applicants’ response, filed 8/12/22, has been entered in its entirety. Claims 1-39 and 41 are pending and allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Heinisch on 8/18/2022.
The application has been amended as follows: 
In the Claims:
In claim 30, line 2, after “plurality of assembled members” the following was deleted “the” and the following was inserted -- that --.
In claim 33, line 4, after “periphery and at” the following was deleted “an” and the following was inserted -- a --.
In claim 33, line 5, after “second adjacent drill string component, which” the following was deleted “proves” and the following was inserted -- provides --.
Allowable Subject Matter
Claims 1-39 and 41 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/24/2022